Citation Nr: 0609886	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for hammer toes, left foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling evaluation for hammer toes, right foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bilateral pes planus.

4.  Entitlement to an initial compensable evaluation for 
hallux valgus, left foot.

5.  Entitlement to an initial compensable evaluation for 
hallux valgus, right foot.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In August 2005 correspondence to the RO, the veteran 
contended that his bilateral foot disabilities have increased 
in severity.  Specifically, he stated that his symptoms have 
worsened severely, causing significant difficulty in simply 
standing or walking, and that he has developed severe pain in 
his ankles secondary to his bilateral foot conditions.  The 
last VA examination conducted, in August 2004, did not note 
that the veteran experienced pain simply by standing, or that 
ankle pain was present.  Further, a recent VA treatment 
record, dated in January 2005, notes that the veteran could 
stand up for several hours without pain.  As such, the 
objective evidence of record is lacking with regard to the 
veteran's reported increase in symptomatology.  

Additionally, in the August 2004 VA examination report, it 
was noted that the veteran was employed as a truck driver.  
However, in the memorandum filed on behalf of the veteran 
dated in May 2005, his representative asserted that the 
veteran was currently enrolled in a VA Vocational 
Rehabilitation program, possibly signaling that his feet had 
"gotten worse."  The initial Vocational Rehabilitation 
counseling session report, dated in October 2004, noted that 
the veteran reported having been terminated from his truck 
driving position earlier that year.  As noted by the 
veteran's representative, it has not yet been determined 
whether the veteran's service-connected bilateral foot 
disabilities have precluded him from continuing his 
employment.

Accordingly, the Board finds that it does not have all of the 
evidence it needs for appellate review of the veteran's case.  
Therefore, the case must be remanded for additional VA 
treatment records, and for a VA medical examination, so that 
a contemporaneous assessment of the veteran's disabilities, 
taking into account all current symptoms and severity, may be 
obtained.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet.App. March 3, 
2006). 

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, to include VA treatment 
records from the Cleveland-area VA Medical 
Center facilities, to 


include the Toledo Outpatient Facility, 
from January 2005 to the present.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran must be scheduled for a VA 
examination to determine the current 
status and severity of his 
service-connected bilateral foot 
disorders.  All tests deemed appropriate 
by the examiner must be conducted.  All 
pertinent symptomatology and findings must 
be reported in detail.  The veteran's 
claims folder must be made available for 
review by the examiner in conjunction with 
the examination.  The examiner must 
indicate whether the veteran's bilateral 
flatfoot results in objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities, marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation that is 
not improved by orthopedic shoes or 
appliances.  The examiner must also 
provide an opinion as to whether the 
veteran's hallux valgus is severe, in that 
the manifestations of this disorder are 
equivalent to amputation of the great toe.  
The examiner must also state, with regard 
to each 


service-connected disability, whether 
weakness, fatigability, lack of 
coordination, or restricted or excess 
movement of the joint, and if so, whether 
they constitute functional loss.  A 
rationale must be provided for any opinion 
expressed.  The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Following the aforementioned action, 
the claims of entitlement to an initial 
evaluation in excess of 10 percent 
disabling each for hammer toe, left foot, 
hammer toe, right foot, and bilateral pes 
planus, and for an initial compensable 
evaluation each for hallux valgus, left 
foot, and hallux valgus, right foot, must 
be considered based on all evidence of 
record.  If the maximum benefit sought is 
not awarded with regard to any claim, the 
veteran and his representative must be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and 


regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must be allowed 
for response.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

